State of New York
                   Supreme Court, Appellate Division
                      Third Judicial Department
Decided and Entered: July 31, 2014                     517849
________________________________

In the Matter of JUSTIN
   ROBINSON,
                    Petitioner,
      v                                     MEMORANDUM AND JUDGMENT

ALBERT PRACK, as Director of
   Special Housing and Inmate
   Disciplinary Programs,
                    Respondent.
________________________________


Calendar Date:   June 9, 2014

Before:   Peters, P.J., Lahtinen, Stein, Rose and Devine, JJ.

                             __________


     Justin Robinson, Malone, petitioner pro se.

      Eric T. Schneiderman, Attorney General, Albany (Peter H.
Schiff of counsel), for respondent.

                             __________


      Proceeding pursuant to CPLR article 78 (transferred to this
Court by order of the Supreme Court, entered in Franklin County)
to review a determination of the Commissioner of Corrections and
Community Supervision finding petitioner guilty of violating
certain prison disciplinary rules.

      Petitioner was charged in three misbehavior reports with
violating various prison disciplinary rules, including possession
of narcotics. At a tier III disciplinary hearing covering all of
the reports, petitioner pleaded guilty to all charges. He was
thereafter found guilty as charged, and the determination was
affirmed on administrative appeal. This CPLR article 78
proceeding ensued.
                              -2-                  517849

      We confirm. Petitioner is precluded from challenging the
sufficiency of the evidence supporting the determination of guilt
in light of his guilty pleas to all charges (see Matter of
Tingling v Fischer, 108 AD3d 989, 990 [2013]; Matter of Perez v
Bezio, 98 AD3d 1148, 1149 [2012]). Further, his claims that the
proper testing procedures were not followed in determining that
he possessed narcotics are irrelevant due to his guilty pleas
(see Matter of Tingling v Fischer, 108 AD3d at 990). Finally,
petitioner's claim that he was not provided adequate employee
assistance is unpreserved for our review, inasmuch as he did not
raise it at the hearing (see Matter of Abrams v Fischer, 109 AD3d
1030, 1031 [2013]; Matter of Fordham v Lee, 96 AD3d 1243, 1243-
1244 [2013]) and in his administrative appeal (see Matter of
Cagle v Fischer, 108 AD3d 913, 913 [2013]; Matter of Harris v
Selsky, 9 AD3d 695, 696 [2004]). Petitioner's remaining claims
either have not been preserved for our review or are lacking in
merit.

      Peters, P.J., Lahtinen, Stein, Rose and Devine, JJ.,
concur.



      ADJUDGED that the determination is confirmed, without
costs, and petition dismissed.




                             ENTER:




                             Robert D. Mayberger
                             Clerk of the Court